Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 11-28 are pending.

Claim Objections
3.		Claim 23 is objected to because of the following informalities: the claim in its entirety is already claimed identically in the independent claim of which it depends. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-17 and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US Patent Application Publication 2015/0269780), herein after referred to as Herman, in view of Osterman et al. (US Patent Application Publication 2017/0166221), herein after referred to as Osterman, 
Regarding independent claim 11, Herman discloses a method for operating at least two display devices respectively worn on heads of [ ] occupants (Figures 1 and 3A reference riders 308 and 306 wearing virtual reality headsets 304 (one per person) sitting on seats 102 of a platform 103 (paragraph [0031]). Paragraph [0033] describes a rider’s physical location may change such that sensors detect and track translational movement, the rider may also move to different locations within the virtual environment by moving around the platform 103.), comprising: 
displaying respective virtual environments by the at least two display devices (figure 3b and 3c respectively depict the virtual environments of riders 306 and 308 as described in paragraphs [0040]-[0041]); and 
[ ].
Herman discloses the platform 103 for enabling physical movement within the platform 130 itself (paragraph [0033]) and display virtual objects and scenery to approach and move past the riders over time to give them the effect that the car (virtual) is moving. This implies the platform 103 is not moving. The definition of a vehicle requires a thing used for transporting people or goods, especially on land, such as a car, truck, or cart. The platform 103 does not transport/move riders 308+306 in the physical space. While platform 103 acts as a vehicle in the virtual space the current application’s specification limits support of vehicle to a physical space.
Further, Herman does not disclose detecting inputs of a person at a user interface; and adapting the virtual environments in accordance with the inputs.
Osterman discloses a method for operating at least two display devices respectively worn on heads of vehicle occupants (Figure 5 reference occupants/passengers 16 of vehicle 12b and occupants/passengers 16a an 16b of vehicle 12a and paragraph [0040] describes passengers may wear head mounted displays HMD as the display module 104.), comprising: 
displaying respective virtual environments by the at least two display devices (Paragraph [0040] describes a ride environment 28 in that display module 104 may display virtual obstacles/objects. Virtual objects are capable of being displayed only in a virtual reality (complete virtual image no physical/real image) or augmented reality (part virtual and part physical/real image) either of which comprises a virtual environment.); and 
detecting inputs of a person at a user interface (Figure 1 reference input device 34 described in paragraph [0054].), and 
adapting the virtual environments in accordance with the inputs (paragraph [0054] describes user input device 34 may be used to control the display of virtual objects and describes the user input device as a touch-screen display).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Herman’s HMD occupants in a non-moving platform with the known technique of being occupants of a vehicle or vehicles wherein the virtual environments are adapted in accordance with detected inputs of a person at a user interface yielding the predictable results of providing an interactive ride that enables a dynamic experience for each passenger as disclosed by Osterman (paragraph [0017]).
Regarding claim 12, Herman discloses the method according to claim 11, further comprising 
detecting respective head movements of the vehicle occupants by respective detection devices (paragraph [0032] describes the headsets 104 include motion-sensing units that includes sensors for tracking movement of the rider’s head in physical space including translational, rotation, and linear movements along with orientation); and 
continuously transmitting to the at least two display devices during the displaying, data characterizing a relative arrangement of the vehicle occupants with respect to one another and the respective head movements of the vehicle occupants (Figures 3A, 4A and 5A depict orientation of rider’s head and look angle respective to one another while figures 3B-3C, 4B-4C and 5B-5C depict the displayed virtual environments corresponding to the orientation. Paragraph [0034] describes a computer processor to receive position data from the headset 104 and provide video signal to the headset 104 based on the position data received. Paragraph [0050] describes position (data) is updated continually at a rate high enough to minimize discontinuity (description the scope of continuously transmitting).), and
wherein the displaying of the virtual environments is based on a function of the data (Figures 7-8 and 10-11 each describe processes for transmitting data regarding passenger arrangements for rendering (a function of the data).) and relies on the respective head movements to determine respective virtual perspectives of the vehicle occupants in the respective virtual environments (Paragraph [0033] describes the video image provided from the individual perspective of the virtual environment which is based on the rider’s physical location, physical movement and physical orientation to provide the virtual location, virtual movement, and virtual orientation respectively. Figures 3A, 4A and 5A depict orientation of rider’s head and look angle respective to one another while figures 3B-3C, 4B-4C and 5B-5C depict the displayed virtual environments corresponding to the orientation.).
Regarding claim 13, Herman and Osterman discloses the method according to claim 12, 
further comprising, when the vehicle occupants are located in different vehicles (Osterman: figure 5 reference occupants 16, 16a and 16b in different vehicles 12a and 12b), detecting a relative movement of the different vehicles with respect to one another (Osterman: figure 2 reference vehicle 12 comprising position feedback system 96 that determines position information of the vehicle 12 as described in paragraphs [0029]-[0030].), 
wherein the data transmitted to the at least two display devices indicate the relative movement of the different vehicles (Osterman: paragraph [0029] describes to provide the position information of the system controller 72 (depicted in figure 2), a description of data transmission), and 
wherein the displaying relies on the relative movement of the different vehicles to determine the respective virtual perspectives of the vehicle occupants in the respective virtual environments (Herman: paragraph [0033] describes the video image provided from the individual perspective of the virtual environment which is based on the rider’s physical location (which is inherent to the position of the vehicle of which the occupant is occupying), physical movement and physical orientation to provide the virtual location, virtual movement, and virtual orientation respectively.). 
Regarding claim 14, Herman and Osterman discloses the method according to claim 12, 
further comprising, when the vehicle occupants are located in different vehicles (Osterman: figure 5 reference occupants 16, 16a and 16b in different vehicles 12a and 12b), detecting respective relative movements of the vehicle occupants with respect to respective vehicle interiors (Herman: paragraph [0033] describes each headset 104 to include sensors that detect and track translational movement when the rider moves around the platform 103 (vehicle in combination with Osterman).), 
wherein the data transmitted to the at least two display devices indicate the respective relative movements of the vehicle occupants (Herman: paragraph [0034] describes a computer processor to receive position data from the headset 104 and provide video signal to the headset 104 based on the position data received. Figure 7 step 702 described in paragraph [0059] to transmit the location and orientation position to workstations. Paragraph [0050] describes to update head position continually at a rate high enough to minimize discontinuity or blurring of the image to represent the rider’s head movement. Thereby describing updated position information is respective of head movements.), and 
wherein the displaying relies on the respective relative movements of the vehicle occupants to determine the respective virtual perspectives of the vehicle occupants in the respective virtual environments (Herman: paragraph [0033] describes the video image provided from the individual perspective of the virtual environment which is based on the rider’s physical location, physical movement and physical orientation to provide the virtual location, virtual movement, and virtual orientation respectively.). 
Regarding claim 15, Herman discloses the method according to claim 14, wherein the displaying displays avatars of at least one of the vehicle occupants as a component of the respective virtual environments by the at least two display devices in accordance with the relative arrangement of the vehicle occupants with respect to one another within the respective virtual environments (figures 4A-4B depicts a graphical representation 308V described in paragraph [0044] as an avatar of rider 308 when rider 306 is relatively arranged in the physical space to view rider 308). 
Regarding claim 16, Herman discloses the method according to claim 15, wherein the displaying converts the respective head movements of the vehicle occupants into corresponding head movements of the avatars (paragraph [0045] describes the avatar 308V of rider 308 is depicted (rendered virtually) to face in the same direction as their physical orientation as depicted in figures 4B and 5B relative figures 4A and 5A respectively).
Regarding claim 17, Osterman discloses the method according to claim 11, wherein a vehicle-side user interface with a touchscreen is the user interface (paragraph [0054] describes user input device 34 may be used to control the display of virtual objects and describes the user input device as a touch-screen display).
Regarding claim 19, Herman discloses the method according to claim 11, 
further comprising, when the vehicle occupants are located in different vehicles (Osterman: figure 5 reference occupants 16, 16a and 16b in different vehicles 12a and 12b), detecting a relative movement of the vehicles with respect to one another (Osterman: figure 2 reference vehicle 12 comprising position feedback system 96 that determines position information of the vehicle 12 as described in paragraphs [0029]-[0030].), 
wherein the data transmitted to the at least two display devices indicate the relative movement of the vehicles (Osterman: paragraph [0029] describes to provide the position information of the system controller 72 (depicted in figure 2), a description of data transmission), and 
wherein the displaying relies on the relative movement of the vehicles to determine the respective virtual perspectives of the vehicle occupants in the respective virtual environments (Herman: paragraph [0033] describes the video image provided from the individual perspective of the virtual environment which is based on the rider’s physical location (which is inherent to the position of the vehicle of which the occupant is occupying), physical movement and physical orientation to provide the virtual location, virtual movement, and virtual orientation respectively.). 
Regarding claim 20, Herman and Osterman discloses the method according to claim 11, 
further comprising, when the vehicle occupants are located in different vehicles (Osterman: figure 5 reference occupants 16, 16a and 16b in different vehicles 12a and 12b), detecting respective relative movements of the vehicle occupants with respect to respective vehicle interiors (Herman: paragraph [0033] describes each headset 104 to include sensors that detect and track translational movement when the rider moves around the platform 103 (vehicle in combination with Osterman).), 
wherein the data transmitted to the at least two display devices indicate the respective relative movements of the vehicle occupants (Herman: paragraph [0034] describes a computer processor to receive position data from the headset 104 and provide video signal to the headset 104 based on the position data received. Figure 7 step 702 described in paragraph [0059] to transmit the location and orientation position to workstations. Paragraph [0050] describes to update head position continually at a rate high enough to minimize discontinuity or blurring of the image to represent the rider’s head movement. Thereby describing updated position information is respective of head movements.), and 
wherein the displaying relies on the respective relative movements of the vehicle occupants to determine the respective virtual perspectives of the vehicle occupants in the respective virtual environments (Herman: paragraph [0033] describes the video image provided from the individual perspective of the virtual environment which is based on the rider’s physical location, physical movement and physical orientation to provide the virtual location, virtual movement, and virtual orientation respectively.). 
Regarding claim 21, Herman discloses the method according to claim 11, wherein the displaying displays avatars of at least one of the vehicle occupants as a component of the respective virtual environments by the at least two display devices in accordance with the relative arrangement of the vehicle occupants with respect to one another within the respective virtual environments (figures 4A-4B depicts a graphical representation 308V described in paragraph [0044] as an avatar of rider 308 when rider 306 is relatively arranged in the physical space to view rider 308).
Regarding claim 22, Herman discloses the method according to claim 21, wherein the displaying converts the respective head movements of the vehicle occupants into corresponding head movements of the avatars (paragraph [0045] describes the avatar 308V of rider 308 is depicted (rendered virtually) to face in the same direction as their physical orientation as depicted in figures 4B and 5B relative figures 4A and 5A respectively).
Regarding claim 23, Osterman discloses the method according to claim 11, further comprising detecting inputs of a person at a user interface, and wherein the displaying adapts the virtual environments in accordance with the inputs (paragraph [0054] describes user input device 34 may be used to control the display of virtual objects and describes the user input device as a touch-screen display). 
Regarding independent claim 24, Herman discloses a system, comprising:
at least two displays worn on respective heads of [ ] occupants (Figures 1 and 3A reference riders 308 and 306 wearing virtual reality headsets 304 (one per person) sitting on seats 102 of a platform 103 (paragraph [0031]). Paragraph [0033] describes a rider’s physical location may change such that sensors detect and track translational movement, the rider may also move to different locations within the virtual environment by moving around the platform 103.);
[ ];
at least one communication interface coupled to the at least two displays; and 
at least one processor, coupled to the communication interface (paragraph [0034] describes headsets 104 to provide position data (description of communication and coupling) to a computer processor which provides and renders a video signal back to the headset), configured to cause the at lest two display devices to display respective virtual environments [ ] (figure 3b and 3c respectively depict the virtual environments of riders 306 and 308 as described in paragraphs [0040]-[0041]).
Herman discloses the platform 103 for enabling physical movement within the platform 130 itself (paragraph [0033]) and display virtual objects and scenery to approach and move past the riders over time to give them the effect that the car (virtual) is moving. This implies the platform 103 is not moving. The definition of a vehicle requires a thing used for transporting people or goods, especially on land, such as a car, truck, or cart. The platform 103 does not transport/move riders 308+306 in the physical space. While platform 103 acts as a vehicle in the virtual space the current application’s specification limits support of vehicle to a physical space.
Further, Herman does not disclose detecting inputs of a person at a user interface; and adapting the virtual environments in accordance with the inputs.
Osterman discloses a method for operating at least two display devices respectively worn on heads of vehicle occupants (Figure 5 reference occupants/passengers 16 of vehicle 12b and occupants/passengers 16a an 16b of vehicle 12a and paragraph [0040] describes passengers may wear head mounted displays HMD as the display module 104.), comprising: 
displaying respective virtual environments by the at least two display devices (Paragraph [0040] describes a ride environment 28 in that display module 104 may display virtual obstacles/objects. Virtual objects are capable of being displayed only in a virtual reality (complete virtual image no physical/real image) or augmented reality (part virtual and part physical/real image) either of which comprises a virtual environment.); and 
detecting inputs of a person at a user interface (Figure 1 reference input device 34 described in paragraph [0054].), and 
adapting the virtual environments in accordance with the inputs (paragraph [0054] describes user input device 34 may be used to control the display of virtual objects and describes the user input device as a touch-screen display).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Herman’s HMD occupants in a non-moving platform with the known technique of being occupants of a vehicle or vehicles wherein the virtual environments are adapted in accordance with detected inputs of a person at a user interface yielding the predictable results of providing an interactive ride that enables a dynamic experience for each passenger as disclosed by Osterman (paragraph [0017]).
Regarding claim 25, Herman discloses the system according to claim 24, wherein the t least two displays are configured to
detect respective head movements of the vehicle occupants (paragraph [0032] describes the headsets 104 include motion-sensing units that includes sensors for tracking movement of the rider’s head in physical space including translational, rotation, and linear movements along with orientation); and 
transmit, to the at least one processor via the communication interface, information representing the respective head movements of the vehicle occupants (Figure 7 step 702 described in paragraph [0059] to transmit the location and orientation position to workstations. Paragraph [0050] describes to update head position continually at a rate high enough to minimize discontinuity or blurring of the image to represent the rider’s head movement. Thereby describing updated position information is respective of head movements.), and 
wherein the at least one processor is further configured to 
determine respective virtual perspectives of the vehicle occupants in the respective virtual environments (Paragraph [0033] describes the video image provided from the individual perspective of the virtual environment which is based on the rider’s physical location, physical movement and physical orientation to provide the virtual location, virtual movement, and virtual orientation respectively. Figures 3A, 4A and 5A depict orientation of rider’s head and look angle respective to one another while figures 3B-3C, 4B-4C and 5B-5C depict the displayed virtual environments corresponding to the orientation.),
continuously transmit, via the communication interface, data characterizing a relative arrangement of the vehicle occupants with respect to one another and the respective head movements of the vehicle occupants (Figures 3A, 4A and 5A depict orientation of rider’s head and look angle respective to one another while figures 3B-3C, 4B-4C and 5B-5C depict the displayed virtual environments corresponding to the orientation. Paragraph [0034] describes a computer processor to receive position data from the headset 104 and provide video signal to the headset 104 based on the position data received. Paragraph [0050] describes position (data) is updated continually at a rate high enough to minimize discontinuity (description the scope of continuously transmitting).).
Regarding claim 26, Herman and Osterman discloses the system according to claim 24, wherein the at least two displays are located in different vehicles (Osterman: figure 5 reference occupants 16, 16a and 16b in different vehicles 12a and 12b), and 
wherein the at least one processor is further configured to determine the respective virtual perspectives of the vehicle occupants in the respective virtual environments based on respective relative movements of the different vehicles (Osterman: figure 2 reference vehicle 12 comprising position feedback system 96 that determines position information of the vehicle 12 as described in paragraphs [0029]-[0030].).
Regarding claim 27, Herman and Osterman discloses the system according to claim 24, wherein the at least two displays are located in different vehicles (Osterman: figure 5 reference occupants 16, 16a and 16b in different vehicles 12a and 12b.), and 
wherein the at least one processor is further configured to determine the respective virtual perspectives of the vehicle occupants in the respective virtual environments based on respective relative movements of vehicle occupants in the different vehicles (Herman: paragraph [0033] describes the video image provided from the individual perspective of the virtual environment which is based on the rider’s physical location (which is inherent to the position of the vehicle of which the occupant is occupying), physical movement and physical orientation to provide the virtual location, virtual movement, and virtual orientation respectively.). 
Regarding claim 28, Herman discloses the system according to claim 24, wherein one of the at least two displays, at least one communication interface and at least one processor are incorporated in each of at least two modified-reality glasses (Figures 2A-2B reference HMD glasses with display sensor portion 106 described in paragraph [0034] to be provided with a processor and communication means). 

5.		Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman-Osterman in view of Hill et al. (US Patent Application Publication 2016/0238692), herein after referred to as Hill.
Regarding claim 19, Herman and Osterman discloses the method according to claim 11, 
However, neither Herman or Osterman discloses wherein one of a smart phone, a tablet computer and a smart watch is the user interface. 
Hill discloses wherein one of a smart phone, a tablet computer and a smart watch is the user interface (paragraph [0030]-[0031] describes HMD to have the ability to track positions of devices such as a phone to provide HMD interaction without requiring a mouse, trackpad, camera, or related input solution).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Herman-Osterman’s HMD with the known technique of tracking devices such as a phone yielding the predictable results of providing an effective means to engage with programs displayed on the HMD without requiring a mouse, trackpad, camera, or related input solution as disclosed by Hill (paragraph [0030]).

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622